Exhibit 12.1 JMP GROUP llc STATEMENT REGARDING COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our consolidated ratio of earnings to fixed charges for the periods indicated. For purposes of determining the ratio of earnings to fixed charges, earnings are defined as earnings from continuing operations before income taxes, and cumulative effect of a change in accounting principle adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries that did not have fixed charges. Fixed charges consist of interest expense primarily related to borrowings under our credit facility and interest expense incurred on asset-backed securities issued and on our 8.00% Senior Notes due 2023 and our 7.25% Senior Notes due 2021. Year Ended Year Ended Year Ended Year Ended Year Ended December 31, 2016 December 31, 2015 December 31, 2014 December 31, 2013 December 31, 2012 Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries with no fixed charges $ Fixed charges: Interest expense on all indebtedness $ Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries with no fixed charges, plus fixed charges (1) $ Ratio of earnings to fixed charges (1) 1.03x 1.11x 1.83x 1.61x 1.12x The ratio of earnings to fixed charges was computed by dividing earnings available for fixed charges by fixed charges.
